135 N.J. 3 (1994)
637 A.2d 914
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
EMILIO RODRIQUEZ, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 15, 1994.
Decided March 15, 1994.
Joan D. Van Pelt, Deputy Public Defender, argued the cause for appellant (Susan L. Reisner, Acting Public Defender, attorney; Ms. Van Pelt and Katherine Lusby, Designated Counsel, of counsel and on the brief).
Carol M. Henderson, Deputy Attorney General, argued the cause for respondent (Deborah T. Poritz, Attorney General of New Jersey, attorney).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the Appellate Division opinion, reported at 264 N.J. Super. 261, 624 A.2d 605 (1993).
O'HERN, J., dissenting.
I believe that Rule 3:13-2, which allows the videotaped deposition of a material witness to be used at trial in order to "prevent manifest injustice," does not contemplate the partial use of such deposition testimony (live direct examination; taped cross-examination) except in the rarest of circumstances. To permit such splitting of the testimony of a key state witness in a relatively short criminal trial creates, rather than prevents, manifest injustice.
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, GARIBALDI, and STEIN  6.
Dissenting  Justice O'HERN  1.